DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 1, in line 8, the limitation “…the reference source position being a fixed point source…” is recited.  However, the specification is silent with regards to the reference source position being a “fixed” point source, or a stationary point source, or a point source that does not move.  Examiner notes that the specification does define the term “reference source position” to refer “to a point taken as the source of all electric and/or magnetic activity of the heart.  The reference source position is thus a virtual point electric and/or magnetic source with parameters such that the field generated by this reference source is equivalent to that field which is measured from the heart volume” (see paragraph [0030] of the corresponding instant PG-Pub 2019/0350474) and further discloses the use of a “single” point source, “such that the number of degrees of freedom becomes manageable…and fewer independent eigenvalues to find a unique solution to the inverse problem are required”, which is an advantage over the use of “a grid of 16 by 16 (or even larger) infinitesimal current sources” (see paragraphs [0014]-[0015]).  However, though the specification does appear to disclose the use of a single reference source position (vs. having a plurality of reference source positions), the specification does not provide support that the reference source position is a “fixed”/stationary/non-moving point source.  Therefore, Claim 7 is similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being by anticipated by Bakharev (US Pub No. 2003/0149354).
With regards to claim 1, Bakharev discloses a vector magnetocardiography method recording a magnetic field or magnetic fields generated by an electric activity of the heart, the magnetic field(s) having three orthogonal components (paragraphs [0010], [0019]-[0020], [0045]), the method comprising the steps of:
a.	measuring direction and magnitude of the three orthogonal components  (i.e. “components x, y, z”) of the magnetic field(s) generated by the heart of a subject during a period of heard activity using one or more magnetic field sensors (i.e. “array of 
b.	locating, using the data measured in step a, a reference source position  for heart magnetic and/or electric activity, the reference source position being a fixed point source suitable for representing the source of the magnetic and/or electric activity during said period of heart activity (paragraphs [0045]-[0046], referring to in a healthy heart, the dipole’s position essentially “does not change”, and therefore, at least in a healthy heart, the reference source position is considered to be a “fixed” point source in that it does not change; paragraphs [0048]-[0049], [0051], referring to determining the initial, temporary “center of mass” and referring to, based on the dipole model of the magnetic field source in the heart and using the inverse problem solution, identifying the dipole’s spatial position/”center of gravity”/”center of mass”; note that, alternatively to viewing the position being “fixed”/not changing for a healthy heart, the reference source position can be considered to be magnetic dipole’s position in the beginning of a ST-segment, at the “initial, temporary “center of mass” of the repolarization process and the effective dipole’s position change to a new position during the repolarization process is considered to be an effective dipole’s position at another time point, but not considered to correspond to the “reference source position” which is associated with the initial position and which is considered fixed/not changing for that initial, specific time point; paragraphs [0023]-[0024]; Figures 3-4, steps 406 and 408);
c.	evaluating a reference direction (i.e. “direction of said displacement”) from the data measured in step a, reference direction being the mean direction (i.e. direction of displacement is that of said “center of gravity”/”center of mass”, which is associated 
d.	calculating, from the data measured in step a, an equivalent single current source ESCS or an equivalent single magnetic source ESMS at the reference source position located in step b, the ESCS or ESMS representing an electric heart vector EHV or a magnetic heart vector MHV, in relation to the reference direction evaluated in step c (paragraphs [0020], [0024], [0051]-[0054], referring to identifying the position and direction of motion (i.e. magnetic heart vector) of the dipole; Figures 1, 4-5, see Figure 5, step 502), and
e.	registering the EHV and/or MHV, calculated in step d, during at least part of the heart activity in a vector magnetocardiogram (paragraphs [0053], [0057]-[0059], referring to plotting the identified dipole’s position in the direction of its motion versus time; Figure 5, step (504), see Figure 6).
With regards to claim 2, Bakharev discloses wherein in step b), for locating the reference source position, data is measured using magnetic and/or electric heart activity which can be reliably distinguished from baselines signals and/or noise (i.e. data is measured during the “ST segment”/”repolarization segment”, which includes the T peak, 
	With regards to claim 3, Bakharev discloses that in step b, the reference source position is located by computing a pseudocurrent map and/or a magnetic field map using the data measured in step a (paragraph [0013], [0017]-[0020], [0023], [0051], [0061], referring to the position being determined based on a dipole model based on the MCG data; Figures 1, 4).
	With regards to claim 4, Bakharev discloses that the difference in direction and/or magnitude between the EHV and/or MHV at different points of the vector magnetocardiogram are calculated, the different points representing different points of time during the heart sinus rhythm (paragraphs [0031], [0052], [0057]-[0060]; referring to the ischemia identification, localization and quantification which relies on comparing the dipole’s position as a function of time (i.e. at different points of time during the heart sinus rhythm); Figures 1-2, 6-7).
	With regards to claim 7, Bakhareve discloses that the vector magnetocardiographic system adapted to carry out a vector magnetiocardiography method recording a magnetic field or magnetic fields generated by an electric activity of the heart, the magnetic field(s) having three orthogonal components, the method comprising the steps of:

b.	locating, using the data measured in step a, a reference source position  for heart magnetic and/or electric activity, the reference source position being a fixed point source suitable for representing the source of the magnetic and/or electric activity during said period of heart activity (paragraphs [0045]-[0046], referring to in a healthy heart, the dipole’s position essentially “does not change”, and therefore, at least in a healthy heart, the reference source position is considered to be a “fixed” point source in that it does not change; [0048]-[0049], [0051], referring to determining the initial, temporary “center of mass” and referring to, based on the dipole model of the magnetic field source in the heart and using the inverse problem solution, identifying the dipole’s spatial position/”center of gravity”/”center of mass”; note that, alternatively to viewing the position being “fixed”/not changing for a healthy heart, the reference source position can be considered to be magnetic dipole’s position in the beginning of a ST-segment, at the “initial, temporary “center of mass” of the repolarization process and the effective dipole’s position change to a new position during the repolarization process is considered to be an effective dipole’s position at another time point, but not considered to correspond to the “reference source position” which is associated with the initial position and which is considered fixed/not changing for that initial, specific time point; paragraphs [0023]-[0024]; Figures 3-4, steps 406 and 408);

d.	calculating, from the data measured in step a, an equivalent single current source ESCS or an equivalent single magnetic source ESMS at the reference source position located in step b, the ESCS or ESMS representing an electric heart vector EHV or a magnetic heart vector MHV, in relation to the reference direction evaluated in step c (paragraphs [0020], [0024], [0051]-[0054], referring to identifying the position and direction of motion (i.e. magnetic heart vector) of the dipole; Figures 1, 4-5, see Figure 5, step 502), and
e.	registering the EHV and/or MHV, calculated in step d, during at least part of the heart activity in a vector magnetocardiogram (paragraphs [0053], [0057]-[0059], referring to plotting the identified dipole’s position in the direction of its motion versus time; Figure 5, step (504), see Figure 6), 
the system comprising:

a means for locating (808), using the data measured by the one or more magnetic field sensors, a reference source position for heart magnetic and/or electric activity of step b) (paragraphs [0061]-[0063]; paragraphs [0045], [0048]-[0049], [0051]; Figure 8; note that the “means for locating” has been interpreted as corresponding to a computer as set forth in paragraph [0036] of the instant specification in the corresponding PG-Pub 2019/0350474, along with the algorithm/steps as described in the specification for performing the associated functions, and equivalents thereof),
a means for evaluating the reference direction from step c) (paragraphs [0061]-[0063]; paragraphs [0045], [0048]-[0049], [0051]; Figure 8; note that the “means for evaluating” has been interpreted as corresponding to a computer as set forth in paragraph [0036] of the instant specification in the corresponding PG-Pub 2019/0350474, along with the algorithm/steps as described in the specification for performing the associated functions, and equivalents thereof),
a means for calculating the equivalent single current source ESCS or an equivalent single magnetic source ESMS of step d) (paragraphs [0061]-[0063]; paragraphs [0020], [0024], [0051]-[0054]; Figure 8; note that the “means for calculating” has been interpreted as corresponding to a computer as set forth in paragraph [0036] of the instant specification in the corresponding PG-Pub 2019/0350474, along with the algorithm/steps as described in the specification for performing the associated functions, and equivalents thereof), and
a means for registering the EHV and/or MHV of step c) (paragraphs [0061]-[0063]; paragraphs [0053], [0057]-[0059]; Figure 8; note that the “means for registering” has been interpreted as corresponding to a computer as set forth in paragraph [0036] of the instant specification in the corresponding PG-Pub 2019/0350474, along with the algorithm/steps as described in the specification for performing the associated functions, and equivalents thereof).
	With regards to claim 8, Bakharev discloses that in step b) data measured close to or during an R peak or T peak is used for locating the reference source position (Abstract; paragraphs [0042]-[0045], [0051]; Figures 1-2, note that the data is measured during the “ST segment”, which includes the T peak and thus is measured close to the T peak).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakharev as applied to claim 4 above, and further in view of Olson (US Pub No. 2004/0111021).
	With regards to claim 5, as discussed above, Bakharev meets the limitations of claim 4.  However, they do not specifically disclose that the difference in direction and/or amplitude between the EHV and/or MHV at maximum of the T wave and at the end of the T wave is calculated. 
	Olson discloses determining a difference vector over the entire cycle from the beginning of the QRS to the end of the T-wave between the non-ischemic heart condition and an ischemic heart in order to detect an ischemic condition at the onset and avoid false detection of true ischemic condition in a hospital monitoring situation (paragraphs [0110]-[0115], Figures 15-17; note that determining the difference vector includes determining the difference in direction and amplitude/magnitude during the T-interval of the cycle, which would include maximum and end of the T peak.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the difference in direction and/or amplitude between the EHV and/or MHV of Bakharev be calculated at the maximum of the T wave and at the end of the T wave, as taught by Olson, in order to detect an ischemic condition at the onset and avoid false detection of true ischemic condition in a hospital monitoring situation (paragraphs [0110]-[0115]).

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. 
With regards to the limitation of the reference source position being specifically a “fixed” point source, Applicant points to various sections of the filed specification for support (see pg. 5. of the 11/10/21 filed response)
However, after reviewing the various sections that Applicant cited for support, none of the sections referred to the reference source position being a “fixed”, or stationary, or not moving, point source.   As discussed above in the 35 USC 112(a) rejection, the sections do refer to a “single” point source which can correspond to an “optimal position/location”, but there is no support for the point source being “fixed” or stationary or not moving.  The claims therefore fail to comply with the written description requirement.
With regards to Bakharev, Applicant argues that the single point source according to the claimed method is fixed at the reference position and does not move like the single magnetic dipole in Bakharev.
However, Examiner respectfully disagrees that Bakharev does not disclose that the reference source position is a fixed point source.  Specifically, paragraph [0046] of Bakharev sets forth “…in a healthy heart the dipole’s position essentially does not change during an ST-segment…” and therefore, at least in a healthy heart, the reference source position (i.e. dipole position) is considered to be a “fixed” point source in that it does not change in position.  Alternatively, paragraph [0048] sets forth “Cross 302 marks magnetic dipole’s position in the beginning of a ST-segment, at the initial, temporary “center of mass” of the repolarization process.  Fig. 3b illustrates how later in the segment, when the ischemic region participates in the repolarization process, the effective dipole’s position (cross) moves towards new center…”.  The reference source position can thus be considered to be the magnetic dipole’s position in the beginning of a ST-segment, at the “initial, temporary “center of mass” of the repolarization process and, though the effective dipole’s position may change to a new position during the repolarization process, this “new” position is considered to be an effective dipole’s position at another time point (i.e. new dipole position), but not considered to correspond to the “reference source position” which is associated with the initial position and which is considered fixed/not changing for that initial, or specific, time point.  The rejection under Bakharev is therefore maintained.
Applicant further asserts that “Bakharev does neither locate a reference source position for heart magnetic/electric activity nor a reference direction as in steps b) and c) of the invention.  Consequently, Bakharev does also not describe the calculation of an equivalent single current/magnetic source at the reference source position representing an electric/magnetic heart vector in relation to the reference direction (step d)) or the registration of the electric/magnetic heart vector magnetocardiogram”.  
Examiner respectfully disagrees and refers Applicant to the above rejection wherein it is explained how Bakharev does meet the above limitations.  
The claims therefore remain rejected under the previously applied prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793